

	

		III

		108th CONGRESS

		2d Session

		S. RES. 463

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Mr. Lott submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Authorizing the printing of a revised

		  edition of the Senate Rules and Manual.

	

	

		1.Revised edition of the Senate

			 Rules and Manual

			(a)Revised

			 editionThe Committee on

			 Rules and Administration of the Senate shall prepare a revised edition of the

			 Senate Rules and Manual for the use of the 109th Congress.

			(b)Senate

			 documentThe revised edition of the Senate Rules and Manual shall

			 be printed as a Senate document.

			(c)Binding and

			 distributionIn addition to the usual number of documents, 1,500

			 additional copies of the revised edition of the Senate Rules and Manual shall

			 be bound and distributed, of which—

				(1)500 paperbound

			 copies shall be for the use of the Senate; and

				(2)1000 copies shall

			 be delivered as may be directed by the Committee on Rules and Administration

			 and bound as follows:

					(A)550

			 paperbound.

					(B)250 nontabbed

			 black skiver.

					(C)200 tabbed black

			 skiver.

					

